3 Mich. App. 81 (1966)
141 N.W.2d 722
BOHANNON
v.
SHERATON-CADILLAC HOTEL, INC.
Docket No. 554.
Michigan Court of Appeals.
Decided April 26, 1966.
Kelman, Loria, Downing & Craig (Donald W. Loria, of counsel), for plaintiff.
Markle & Markle (Fergus Markle, of counsel), for defendant.
*82 J.H. GILLIS, J.
On April 30, 1962, a referee of the workmen's compensation department awarded plaintiff compensation for injuries received in the course of her employment. Her employer, the defendant herein, filed an application for review with the workmen's compensation appeal board and, in accordance with Rule 19 of the appeal board rules, filed a written request for oral argument. The appeal board inadvertently did not grant a hearing, but, by written opinion and order dated January 27, 1965, affirmed the decision of the referee.
Defendant contends that the failure to grant oral argument by the appeal board constitutes reversible error and with this contention we must agree. When an administrative agency promulgates a rule for the benefit of litigants and then deprives a litigant of this right, it is a violation of the due process clauses of both the 1908 and 1963 Michigan Constitutions.[*] In its pertinent part, Rule 19 of the appeal board rules provides (1959 AACS, § R 408.49):
"If within 30 days from the date of the filing of the transcript either party shall make a written request for leave to present oral argument, the matter will be scheduled for such hearing." (Emphasis supplied.)
The decision of the workmen's compensation appeal board is set aside and this matter is remanded to the appeal board for further proceedings consistent with this opinion. Costs to appellant.
WATTS, P.J., and BURNS, J., concurred.
NOTES
[*]  Const 1908, art 2, § 16; Const 1963, art 1, § 17.